Citation Nr: 0334946	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  03-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of brain 
tumors.

2.  Entitlement to service connection for right lower 
extremity neuropathic pain in the L5-S1 distribution, claimed 
as secondary to brain tumors.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran served on active duty from August 1974 to 
December 1976. 

In October 2001, the RO received the veteran's claim of 
entitlement to service connection for residuals of brain 
tumors and for a low back disorder, claimed as secondary to 
brain tumors.  In an August 2002 rating decision, the RO 
denied the claims.  The veteran disagreed with the August 
2002 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in December 2002.  

In connection with his appeal the veteran testified at a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge in May 2003, and accepted such hearing in 
lieu of an in-person hearing before a Member of the Board.  
See 38 C.F.R. § 20.700(e).  A transcript of the hearing has 
been associated with the veteran's VA claims folder.

Issues not on appeal

In a February 2003 rating decision, the RO confirmed and 
continued a previously assigned noncompensable disability 
rating for the veteran's service-connected hearing loss and a 
previously assigned 10 percent disability rating for service-
connected tinnitus.  To the Board's knowledge, the veteran 
has not disagreed with those decisions.  Accordingly, those 
issues are not within the Board's jurisdiction and they will 
be addressed no further herein.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA.


REMAND

The medical evidence of record provides a current diagnosis 
of residuals of brain tumors, which were surgically removed 
in May 1990 and May 1998.  The veteran asserts that these 
tumors were incurred as a result of exposure to chemicals 
aboard ship during his service in the Navy.  The veteran's 
service records show that he served aboard the USS Lawrence, 
a destroyer.  The record contains two opinions which suggest 
the possibility of a relationship between the tumors and 
exposure to chemicals aboard ship.  However, both opinions 
are somewhat equivocal.  A June 2003 opinion of Dr. M.R.M. 
finds that it is "conceivable" that the tumors could be 
related to potential toxic exposure aboard ship.  Dr. J.R.S. 
in November 2001 found that the two separate and 
histologically different intracranial tumors "may" have 
been related to the veteran's service aboard a destroyer and 
potentially toxic material and excessive noise.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  

Because the record contains evidence of a current disability, 
evidence of the veteran's presence aboard ship during his 
military service, and the suggestion of a potential 
relationship between the two, the Board finds that a 
definitive medical opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A (West 2002); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The secondary service connection claim is inextricably 
intertwined with the issue of the veteran's entitlement to 
service connection for brain tumor residuals, and action on 
that claim is accordingly deferred.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  [The Board observes in passing 
that it could be argued that the two issues on appeal are 
really one; that is, the claimed lower extremity pain is in 
fact a residuals of the brain tumors.]  

Accordingly, these issues are REMANDED to Veterans Benefits 
Administration (VBA) for the following action

1.  VBA should, to the extent that it 
deems practicable, determine what 
cleaning solvents and other toxic 
material the veteran may have been 
exposed to during his service aboard a 
United States Navy destroyer.

2.  The veteran's VA claims folder should 
then be referred to a physician which 
appropriate expertise to determine the 
relationship, if any, between the 
veteran's exposure to toxic chemicals 
during service and his brain tumors.  The 
reviewing physician is asked to review 
the veteran's claim folder and medical 
history.  The examiner is also asked to 
state an opinion as to whether it is as 
likely as not that the brain tumors 
identified in the medical record are 
related to any incident of service, to 
include exposure to chemicals or noise 
aboard ship.  The examiner should explain 
his or her conclusions as completely as 
possible.  If physical examination of the 
veteran or other appropriate development 
of the medical record is deemed to be 
necessary by the examiner, such should be 
accomplished.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  VBA should then accomplish any 
additional development it deems to be 
necessary and readjudicate the veteran's 
claims.  If the claims remain denied, VBA 
should provide the veteran with a 
supplemental statement of the case.  The 
case should then be returned to the Board 
for further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




